                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews


Civil Action No. 1:18-cv-00051-WJM-SKC
Consolidated with Civil Action No. 1:18-cv-02000-WJM-SKC

TODD COPE,

       Plaintiff,

v.

AUTO-OWNERS INSURANCE COMPANY,

       Defendant.


KENNETH MERRITT and
CHRISTY MERRITT,

       Plaintiffs,

v.

AUTO-OWNERS INSURANCE COMPANY,

       Defendant.


                    ORDER RE: DEFENDANT’S MOTION FOR SANCTIONS
                           UNDER FRED. R. CIV. P. 11 [#148]


       Counsel for Defendant Auto-Owners Insurance Company and counsel for Plaintiffs

Merritt have enjoyed an unfortunately contentious relationship in this litigation. Their

history has included Defendant’s unsuccessful attempt to obtain leave to depose and

disqualify Gary Bell (“Bell”), the Merritt’s attorney, as a necessary witness in this case.




                                            1
[#186.] It has also included Bell’s (through his own attorney) admission that a purported

CM/ECF electronic filing receipt for a discovery brief his office filed was “false.” 1 [See

generally #178 and #181; see also #178-7.] This matter is currently before the Court on

Defendant’s Motion for Sanctions (“Motion) under Rule 11 of the Federal Rules of Civil

Procedure. [#148.] Defendant’s seek monetary and non-monetary sanctions against the

Merritts and their attorneys for the attorneys’ alleged misrepresentations to the Court. [Id.

at p. 11.] The Court reviewed the briefing on the Motion and finds that no hearing is

necessary. After considering the Parties’ arguments, the Motion is GRANTED IN PART,

and DENIED IN PART WITHOUT PREJUDICE.

                                 A. LEGAL STANDARDS

       Arguing that Bell violated Rule 11, Defendant wants this Court to: (1) find that Bell

violated Rule 11(b) by knowingly making factually inaccurate statements to the Court; (2)

strike the factually inaccurate information as untrue and unreliable; and (3) order Bell and

the Merritts jointly and severally responsible for Defendant’s reasonable attorney fees and

costs incurred in filing this Motion.

       Rule 11 provides that by presenting a pleading, written motion, or other paper, to

the court, “an attorney . . . certifies that to the best of the person's knowledge, information,

and belief, formed after an inquiry reasonable under the circumstances;” (1) the filing is

not presented for any improper purpose; (2) the claims and legal contentions are



1 Normally, the existence of a Committee on Conduct investigation is a confidential matter.
However, several public filings in this case, including filings by Bell’s law firm, have
disclosed the investigation. [See #177-1 at 2; #181 at 6–7.] This example was not included
in the Motion and has not been considered by the Court in this ruling.


                                               2
warranted by existing law or a non-frivolous argument for the extension, modification or

reversal of existing law; and, (3) “the factual contentions have evidentiary support, or, if

specifically so identified, will likely have evidentiary support after a reasonable opportunity

for further investigation or discovery.” Fed. R. Civ. P. 11(b).

       Rule 11 establishes a standard of objective reasonableness. Adamson v. Bowen,

855 F.2d 668, 673 (10th Cir. 1988). The test for imposition of Rule 11 sanctions is whether

counsel’s conduct was reasonable under the circumstances of the case. Ridder v. City of

Springfield, 109 F.3d 288, 293 (6th Cir. 1997). It does not require a finding of subjective

bad faith on the part of the offending attorney. Cf. Scott v. Boeing Co., 204 F.R.D. 698,

700 (D. Kan. 2002) (noting that an attorney’s subjective good faith belief in the merits of

an argument will not suffice to satisfy the standard of objective reasonableness).

       The duty of candor established under Rule 11 exposes counsel to sanctions for

arguing a false position or continuing to advocate a position after learning that it ceases

to have merit or is no longer tenable. Young v. Corbin, 889 F. Supp. 582, 585 (N.D.N.Y.

1995). Ultimately, Rule 11 seeks to curb abuses of the litigation process. Bus. Guides,

Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 542 (1991). It is not intended to

function as a fee-shifting provision or to reward parties who are victimized by litigation.

See, e.g., Tidik v. Ritsema, 938 F. Supp. 416, 426 (E.D. Mich. 1996); Watson v. City of

Salem, 934 F. Supp. 666, 667 (D.N.J. 1996). 2


2 Rule 11 imposes certain procedural requirements on parties seeking sanctions. A party
must submit the motion for sanctions separately from other motions or requests and
specifically describe the conduct that allegedly violates Rule 11(b). The party must serve
the motion on the opposing party. If, after 21 days, the offending party does not withdraw
the challenged conduct, the party seeking sanctions may file its motion for sanctions with


                                              3
       [I]n determining whether (and what) sanctions are appropriate, a court
       should consider: “(1) the degree of actual prejudice to the defendant; (2) the
       amount of interference with the judicial process; . . . (3) the culpability of the
       litigant,” [and] (4) whether the court warned the party in advance that
       dismissal of the action would be a likely sanction for noncompliance.” Before
       a court orders dispositive sanctions, it should also consider the efficacy of
       lesser sanctions.

Grady v. Broderson, No. 13-cv-00752-REB-NYW, 2015 WL 1384371, at *4 (D. Colo. Mar.

23, 2015) (quoting Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th Cir. 1992)). “[T]he

Ehrenhaus factors should be considered even in cases that do not involve dispositive

sanctions.” Id. (citing Gates Rubber Co. v. Bando Chem. Indus., Ltd., 167 F.R.D. 90, 102

(D. Colo. 1996)).

                                       B. ANALYSIS

       Defendant argues three instances warrant Rule 11 sanctions: (1) Bell told the court

no conferral occurred on a motion and the presiding judge found to the contrary; (2) he

filed false representations in a joint status report; and, (3) he misrepresented to the court

the nature of the Parties’ conferrals over a 30(b)(6) deposition. [See #148.] Defendant

claims the “apparent purpose” of Bell’s alleged false representations is “prejudicing Auto-

Owners and its counsel and driving up the cost of this litigation unnecessarily;” and

“paint[ing] Auto-Owners’ counsel as uncooperative in the eyes of the Court.” [#148 at p.2.]

The Court considers these instances under the Ehrenhaus factors.




the court. See Fed. R. Civ. P. 11(c)(2). It is undisputed that Defendant complied with the
procedural requirements of Rule 11 prior to filing the Motion. [#131.]


                                               4
       1. Degree of Actual Prejudice to Defendant

       Fortunately for defense counsel, the Court can draw its own impartial conclusions

about their cooperativeness irrespective of the representations of their opposing counsel.

Case-in-point, Judge Martinez’s prior conclusion that “[t]he Court is deeply troubled by

what appears to be credible assertions by defense counsel that Attorney Gary Bell has

on at least two occasions made false representations to this Court.” [#134 (emphasis

added).] Further, while lies and falsehoods might serve to drive up the costs of litigation,

the record does not suggest that the nature of the lies and falsehoods claimed by

Defendant were designed to increase costs. Indeed, as Defendant argues, they appear

designed to portray defense counsel in a poor light before the Court. Since those efforts

have fallen flat, this factor does not favor sanctions and Defendant has not suffered actual

prejudice. 3

       2. The Amount of Interference with the Judicial Process

       With exceptions not relevant here, the United States District Court for the District

of Colorado has adopted the Colorado Rules of Professional Conduct (“Colo. RPC”) to

govern attorney conduct in this District. See D.C.COLO.LAttyR 2(a). Those rules contain

one rule dedicated to the subject of “Candor Toward the Tribunal.” Colo. RPC 3.3. That

rule provides, in relevant part, that a lawyer “shall not knowingly: (1) make a false

statement of material fact or law to a tribunal or fail to correct a false statement of material


3 The Court acknowledges some prejudice to Defendant in increased attorneys’ fees to
comb-through the record to disprove falsehoods. But the court does not perceive that
defense counsel has spent an inordinate amount of time combating the three alleged
falsehoods from the Motion—certainly not more than spent in other contentious litigation
in which defense counsel has surely been involved.


                                               5
fact or law previously made to the tribunal by the lawyer; . . . or (3) offer evidence that the

lawyer knows to be false.” Id. These specific attorney-mandates suggest that a failure to

adhere to them interferes with the judicial process. Indeed, it is hard to fathom how

multiple falsehoods to the court would not interfere with the judicial process.

       Analysis of this factor boils down to whether Bell made falsehoods to the Court.

On the current record, it appears that he did: (1) he told the court no conferral occurred

when it actually had; (2) he filed false representations in a joint status report; and, (3) he

misrepresented to the court the nature of the Parties’ conferrals over a 30(b)(6)

deposition. The Court is not persuaded by the revisionist characterizations of Bell’s

statements argued in the Response. [#162.] To the contrary, his misrepresentations

appear clear, as detailed by Defendant. [See generally #162 and #169.]

       This factor favors sanctions.

       3. Culpability of the Litigant, and 4. Prior Warning

       Bell is culpable and the Court previously warned him that sanctions may result if

his conduct continued. On July 3, 2019 – a month-and-a-half before Defendant filed the

Motion – Judge Martinez warned:

       The Court is deeply troubled by what appears to be credible assertions by
       defense counsel that Attorney Gary Bell has on at least two occasions made
       false representations to this Court. The Court will not at this time take the
       time and effort to determine, as a factual matter, whether these allegations
       have merit. While lies and falsehoods have unfortunately become a daily
       reality in Washington, D.C., they WILL NOT be tolerated by this Court. Mr.
       Bell is advised that further false statements to this Court, if proven, will result
       in this Court referring him to the Colorado Attorney Regulation Counsel, as
       well as the filing of a judicial complaint against him with the District of
       Colorado's Committee on Conduct. Such future conduct may also subject
       him to the imposition of financial and other appropriate sanctions by this
       Court. . . .


                                               6
[#138 (emphasis added).]

       These factors favor sanctions.

                                        C. CONCLUSION

       “The imposition of Rule 11 sanctions is properly reserved for exceptional

circumstances . . . .” United States ex rel. Maxwell v. Kerr Mc-Gee Oil & Gas Corp., 2010

WL 582393, at *8 (D. Colo. Feb. 17, 2010) (citing Wartsila NSD North America, Inc. v. Hill

Int’l, Inc., 315 F. Supp.2d 623, 627–28 (D.N.J.2004)); see also Estate of Strong v. City of

Northglenn, Colorado, No. 1:17-CV-1276-WJM-SKC, 2018 WL 6589813 (D. Colo. Dec.

14,   2018)   (Rule    11   sanctions    awarded     under    exceptional    circumstances),

recommendation adopted 01/14/19. The Court finds those circumstances here, for the

reasons stated above.

       For these reasons, the Motion is GRANTED IN PART, to the extent Defendant

seeks a finding that Mr. Bell violated Rule 11(b) by knowingly making false statements to

the Court, and relief in the form of monetary sanctions. It is DENIED IN PART, to the

extent Defendant seeks non-monetary sanctions.

       Accordingly, IT IS ORDERED that the Court finds that Bell has violated Rule 11(b).

IT IS FURTHER ORDERED that the Court hereby awards Defendant its reasonable

attorneys’ fees in preparing and filing the Motion and Reply. Finally, IT IS FURTHER

ORDERED that Defendant shall file an affidavit of fees and costs within ten (10) days of

this Order; and, Mr. Bell shall have ten (10) days from the date Defendant files its affidavit

to submit a response over the reasonableness of the claimed fees and costs.




                                              7
DATED: March 30, 2020.


                             BY THE COURT:



                             S. Kato Crews
                             United States Magistrate Judge




                         8
